DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 27th, 2020 has been entered. Claims 1-12, 20, 22-29, 31, 37-42, 44, 45, 47, 50-54, 56-61, 65, 71, 76, 77, 81, 87, and 88 remain pending in the present application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 37 recites reticulated “polyurethane ether” foam which is not recited in the written specification.
Claim 40 recites the manifold having a thickness of less than 7 millimeters while the specification recites a thickness of 5 to 10 millimeters (Paragraph 47).
Claim 41 recites the manifold having a thickness of 2 millimeters to 7 millimeters while the specification recites a thickness of 5 to 10 millimeters (Paragraph 47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 - 3, 7 - 12, 20, 22 - 29, 31 and 40 - 42 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable by Lattimore et al. (US 2011/0213287 A1), hereinafter Lattimore, in view of Gallagher (US 4,173,046), as evidenced by Law (Definitions for Hydrophilicity, Hydrophobicity, and Superhydrophobicity: Getting the Basics Right) and Hubbs (US 2009/0047495 A1).
	
	Regarding claim 1, Lattimore teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Abstract) comprising a cover comprising a non-porous film (Fig. 1, element 107; Paragraph 22), a manifold adjacent the non-porous film (Fig. 1, element 103; Paragraph 21), and a fluid control layer adjacent the manifold (Fig. 1, element 105; Paragraph 20), wherein the 
	Further, Lattimore does show the cover, manifold, and fluid control layer being coextensive with one another (manifold 103 and fluid control layer 105 are approximately the same size and are bot cut to size to fit the wound, as indicated Paragraph 29 and 34, and thus would be coextensive with one another; further, said layers are coextensive with the cover in the area in which the cover overlaps the manifold).
	However, in an effort to promote clarity as the layers being coextensive is not explicitly show in Lattimore, in the same field of endeavor, Gallagher teaches an absorbent laminate comprising a non-porous cover (Fig. 1, element 12; Col. 1, line 63 - Col. 2, line 2), a manifold adhered to the non-porous film (element 14; Col.. 2, lines 3 - 12), and a fluid control layer adhered to the manifold (element 16; Col. 2, lines 18 - 23). Gallagher further teaches said layers being entirely coextensive with one another in which all the layers have the same planar surface area (Col. 3, lines 3 - 11; Col. 3, lines 22 - 26 indicate the layers are adhered to one another).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layers of Lattimore to be coextensive with one another as shown in Gallagher. Doing so would be obvious as Gallagher teaches it is not necessary to have a larger cover layer (Col. 3, lines 3 - 11). Doing so would simplify construction of the device in scenarios where edge sealing was not necessary.


	Regarding claim 2, the combination of Lattimore and Gallagher substantially disclose the invention as claimed. Lattimore further teaches a fluid port coupled to the cover and fluidly coupled to the manifold through the cover (Fig. 1, elements 109 and 113; Paragraph 23 and 34).

	Regarding claim 3, the combination of Lattimore and Gallagher substantially disclose the invention as claimed. Lattimore further teaches an attachment device (i.e. adhesive) configured to seal the exposed perimeter of the manifold and the fluid control layer (Paragraph 22).

	Regarding claim 7, the combination of Lattimore and Gallagher substantially disclose the invention as claimed. Lattimore further teaches said first layer comprising polyethylene
(Paragraph 20).
	As such, the material of construction disclosed by Lattimore is inherently hydrophobic as Applicant discloses the claimed invention may also be made of polyethylene (Paragraph 53 of Applicant’s specification), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also
Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
	Lattimore further teaches a plurality of slits in the hydrophobic film (Paragraph 20). Applicant also discloses said fluid restrictions being slits (Paragraph 55 of Applicant’s specification). Thus, given Lattimore also discloses the fluid control layer being the same material (Paragraph 20), and said device being used in negative pressure wound therapy (Abstract, Paragraph 18), it is similarly inherent that said slits would function identically (i.e. restricting fluid in the absence of negative pressure, and then allowing for fluid flow once negative pressure is applied).

	Regarding claim 8, the combination of Lattimore and Gallagher substantially disclose the invention as claimed. Lattimore further teaches said first layer comprising polyethylene
(Paragraph 20).
	As such, the material of construction disclosed by Lattimore is inherently hydrophobic as Applicant discloses the claimed invention may also be made of polyethylene (Paragraph 53 of Applicant’s specification), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also
Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
	Further as evidenced by Law, Law discloses hydrophobicity as being generally defined as having a contact angle that is greater than 90o (Page 686, left column; 2nd paragraph, starting with “The most recognizable definitions”). Thus, the material of construction of the fluid control layer disclosed by Lattimore would inherently have a contact angle with water greater than 90 degrees.

	Regarding claim 9, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches the hydrophobic film being a polyethylene film (Paragraph 20).

	Regarding claim 10, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the fluid restrictions comprising a plurality of slots, each of the slots having a length less than 4 millimeters.

	As such the size (i.e. length) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore and Gallagher such that the slots have a length less than 4 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 11, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the fluid restrictions comprising a plurality of slots, each of the slots having a width less than 2 millimeters.
	However, Lattimore does disclose said fluid restriction slots being small enough to prevent the ingrowth of tissue, but large enough to prevent occlusion (Paragraph 33).
	As such the size (i.e. width) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore and Gallagher such that the slots have a width less than 2 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 12, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the fluid restrictions comprising a plurality of slots, each of the slots having a length less than 4 millimeters and width less than 2 millimeters.
	However, Lattimore does disclose said fluid restriction slots being small enough to prevent the ingrowth of tissue, but large enough to prevent occlusion (Paragraph 33).
	As such the size (i.e. length and width) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore and Gallagher such that the slots have a length less than 4 millimeters and a width less than 2 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 20, the combination of Lattimore and Gallagher substantially discloses the invention as claimed.	Gallagher further teaches an absorbent laminate (Fig. 1; Col. 1, lines 58 - 62) comprising a hydrophobic film with fluid restrictions (Fig. 1, elements 16 and 20; equivalent to the film 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrophobic film of Lattimore and Gallagher to be laminated with the hydrophilic film of Gallagher. Doing so would predictably assist in wicking liquids (such as exudate) up through the wound dressing and preventing the transfer of odors that may be generated by the wound (recognized in Col. 2, lines 3 - 11 of Gallagher).

	Regarding claim 22, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches a plurality of slits in the hydrophobic film (Paragraph 20). Applicant also discloses said fluid restrictions being slits (Paragraph 55 of Applicant’s specification). Thus, given Lattimore also discloses the fluid control layer being the same material (Paragraph 20), and said device being used in negative pressure wound therapy (Abstract, Paragraph 18), it is similarly inherent that said slits would function identically (i.e. the fluid restrictions would serve as elastomeric valves such that the elastomeric valves are normally closed).

	Regarding claim 23, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches a plurality of openings in the hydrophobic film (i.e. fenestrations; Paragraph 20).

Regarding claim 24, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches a plurality of slits in the hydrophobic film (Paragraph 20). Applicant also discloses said fluid restrictions being slits (Paragraph 55 of Applicant’s specification). Thus, given Lattimore also discloses the fluid control layer being the same material (Paragraph 20), and said device being used in negative pressure wound therapy (Abstract, Paragraph 18), it is similarly inherent that said slits would function identically (i.e. the fluid restrictions would be elastomeric valves).

	Regarding claim 25, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the fluid restrictions comprising a plurality of slots, each of the slots having a length less than 4 millimeters.
	However, Lattimore does disclose said fluid restriction slots being small enough to prevent the ingrowth of tissue, but large enough to prevent occlusion (Paragraph 33).
	As such the size (i.e. length) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore and Gallagher such that the slots have a length less than 4 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 26, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the fluid restrictions comprising a plurality of slots, each of the slots having a length less than 3 millimeters.
	However, Lattimore does disclose said fluid restriction slots being small enough to prevent the ingrowth of tissue, but large enough to prevent occlusion (Paragraph 33).
	As such the size (i.e. length) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore and Gallagher such that the slots have a length less than 4 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 27, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the fluid restrictions comprising a plurality of slots, each of the slots having a length of at least 2 millimeters.
	However, Lattimore does disclose said fluid restriction slots being small enough to prevent the ingrowth of tissue, but large enough to prevent occlusion (Paragraph 33).
	As such the size (i.e. length) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 28, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further the fluid restrictions are coextensive with the hydrophobic film (as shown by the fluid restrictions on element 105 in Fig. 1).

	Regarding claim 29, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further the fluid restrictions are coextensive with the hydrophobic film (as shown by the fluid restrictions on element 105 in Fig. 1) and that the fluid restriction layer is larger than the manifold (Paragraph 32). As such, it would be apparent to one of ordinary skill in the art that since the fenestrations would be coextensive with the first layer, and the fluid control layer encompasses the surface of the manifold layer, the fluid restrictions would also overlap the manifold in its entirety (i.e. would inherently be coextensive with the manifold).

Regarding claim 31, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches the manifold comprising foam (Paragraph 21).

	Regarding claim 38, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches the use of an open-celled, reticulated, polyurethane foam (Paragraph 21).	Further as evidenced by Hubbs, Hubbs teaches that reticulated polyurethane foams (i.e. the foam originally disclosed by Lattimore) are typically defined as being open-pore foams with free volumes greater than 90% (Paragraph 9). As such, Lattimore inherently discloses the manifold having a free volume of at least 90%.

	Regarding claim 40, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the manifold has a thickness less than 7 millimeters.
	However, Lattimore does teach in other embodiments, the thickness, width, and/or length can have other suitable values (Paragraph 21). Further, Applicant themselves acknowledges that the thickness of the manifold may be varied according to the needs of the prescribed therapy (Paragraph 47 of Applicant’s specification). As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore and Gallagher have a manifold with a thickness less than 7 millimeters as a matter of routine optimization (such as to fit the size of the wound) since it has been held that “where In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	Regarding claim 41, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the manifold has a thickness in the range of 2 millimeters to 7 millimeters.
	However, Lattimore does teach in other embodiments, the thickness, width, and/or length can have other suitable values (Paragraph 21). Further, Applicant themselves acknowledges that the thickness of the manifold may be varied according to the needs of the prescribed therapy (Paragraph 47 of Applicant’s specification). As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore and Gallagher have a manifold with a thickness less than 7 millimeters as a matter of routine optimization (such as to fit the size of the wound) since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	Regarding claim 42, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches the manifold comprising polyurethane foam (Paragraph 21). As such, the material of both the first and second layers disclosed by Lattimore are inherently hydrophobic as Applicant discloses the claimed invention may also be In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

Claims 4 - 6 and 44 - 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore and Gallagher as applied to claim 1 above, and further in view of Fabo (US 5,635,201).

	Regarding claim 4, the combination of Lattimore and Gallagher substantially discloses the invention as claimed.
	In the same field of endeavor, Fabo teaches a wound dressing comprising an upper perforated carrier material (Fig. 1, element 2) and a perforated gel layer (Figs 1 - 2, element 3) wherein the apertures are at least partially aligned (Fig. 2, element 6).

	
	Regarding claim 5, the combination of Lattimore, Gallagher, and Fabo substantially disclose the invention as claimed. Lattimore further teaches a fluid port coupled to the cover and fluidly coupled to the manifold through the cover (Fig. 1, elements 109 and 113; Paragraph 23 and 34).

	Regarding claim 6, the combination of Lattimore, Gallagher, and Fabo substantially disclose the invention as claimed. Lattimore further teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Abstract) wherein the manifold and fluid control layer each have an exposed perimeter (Visible in Fig. 1 and Figs. 4 and 9; also Paragraph 29 and 34 indicate these layers may be cut to size, which would inherently produce exposed perimeters) wherein the cover layer and adhesive seal the exposed perimeter of the manifold and fluid control layer (Paragraphs 22 and 34).

Regarding claim 44, the combination of Lattimore and Gallagher substantially discloses the invention as claimed.
	In the same field of endeavor, Fabo teaches a wound dressing comprising an upper perforated carrier material (Fig. 1, element 2) and a gel layer adhered to the polymer carrier, and a plurality of apertures in the gel layer (Figs 1 - 2, elements 3 and 6; Col. 1, lines 18 - 31 and Col. 2, lines 23 - 32), and said gel layer being hydrophobic silicone (Col. 1, lines 11- 12).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Lattimore and Gallagher to comprise the silicone gel layer and plurality of apertures of Fabo. Doing so would predictably allow for flow through the layers of Lattimore while also facilitating wound healing (Col. 4, lines 37 - 42). Fabo further teaches suitable carrier materials for said gel layer are perforated plastic sheets, including those made of polyethylene or polyurethane films (Col. 3, lines 14 - 17) analogous to the fluid control layer disclosed by Lattimore and Gallagher.
	
	Regarding claim 45, the combination of Lattimore and Gallagher substantially discloses the invention as claimed.
	In the same field of endeavor, Fabo teaches a wound dressing comprising an upper perforated carrier material (Fig. 1, element 2) and a gel layer adhered to the polymer carrier, and a plurality of apertures in the gel layer (Figs 1 - 2, elements 3 and 6; element 6 shows the apertures of the polymer and gel layer are aligned; also see Col. 1, lines 18 - 31 and Col. 2, lines 23 - 32), and said gel layer being hydrophobic silicone (Col. 1, lines 11- 12).

	
	Regarding claim 47, the combination of Lattimore and Gallagher substantially discloses the invention as claimed.
	In the same field of endeavor, Fabo teaches a wound dressing comprising an upper perforated carrier material (Fig. 1, element 2) and a gel layer adhered to the polymer carrier, and a plurality of apertures in the gel layer (Figs 1 - 2, elements 3 and 6; Col. 1, lines 18 - 31 and Col. 2, lines 23 - 32), and said gel layer being hydrophobic silicone (Col. 1, lines 11- 12).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Lattimore and Gallagher to comprise the hydrophobic silicone gel layer of Fabo. Doing so would predictably allow for flow through the layers of Lattimore while also facilitating wound healing (Col. 4, lines 37 - 42). Fabo further teaches suitable carrier materials for said gel layer are perforated plastic sheets, .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lattimore and Gallagher as applied to claim 1 above, and further in view of Zamierowski (US 2007/0038172 A1).

	Regarding claim 37, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the manifold comprising reticulated polyurethane ether foam.	In the same field of endeavor, Zamierowski teaches a negative pressure wound dressing (Figs. 3 and 22; Abstract) comprising a pressure transducer (i.e. manifold) comprised of polyurethane ether or polyvinyl alcohol foam (Paragraph 113).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the foam of Lattimore with the polyurethane ether foam of Zamierowski would have achieved the predictable result of dispersing negative pressure applied to the wound. Further, the polyurethane ether foam of Zamierowski would behave analogously as both Zamierowski and Lattimore teach polyvinyl alcohol as another suitable foam (Paragraph 113 of Zamierowski and Paragraph 21 of Lattimore)

103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1395 (2007).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lattimore and Gallagher as applied to claim 1 above, and further in view of Gudnason et al. (US 2006/0241542 A1), hereinafter Gudnason.

	Regarding claim 39, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches the manifold comprising a porous foam (Paragraph 21), but does not teach the porous foam having an average pore size in a range of 400 - 600 microns.
	In the same field of endeavor, Gudnason teaches a wound dressing (Fig. 1; Abstract) comprising an open-cell foam with a pore size of 30 to 700 microns (Paragraph 78).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the open-celled foam of Gudnason to comprise a pore size from 30 to 700 microns. Doing so would allow for transport of fluid and debris into 
	Although the combination of Lattimore, Gallagher, and Gudnason do not explicitly disclose an average pore size of 400 to 600 microns, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the average pore size from 30 to 700 microns to 400 to 600 microns placed no criticality on the claimed range (Paragraph 46 of Applicant’s specification indicates the claimed pore size “may be particularly suitable for some types of therapy”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA
1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Withdrawn Objections/Rejection
	Applicant’s amendments have been acknowledged, and overcome the objections to the specification previously set forth in the non-final office action mailed September 3rd, 2020. All previous objections have been withdrawn.
Regarding the Non-Statutory Double-Patenting rejections over Co-pending application No.’s (15/997,841) and (16/000,411), upon review of the most recent version of the claims in the instant application and said Co-pending applications, all Non-Statutory Double-Patenting rejections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-12, 22-29, 31, and 40-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Particularly, Gallagher as referenced in the above rejection of claim 1 teaches the newly added limitation of the dressing layers being explicitly coextensive with one another.
However, to address Applicant’s Arguments regarding the original references of Lattimore and Von Wolff, the term coextensive is defined as “extending over the same space” (Oxford English Dictionary). As such, given the broadest reasonable interpretation, as the layers of Lattimore overlap, they “extend over the same space”, and thus may be considered as coextensive.
Further, Applicant argues Lattimore teaches away from the layers being coextensive from one another, citing Lattimore’s teachings of “preferred” embodiments wherein the wound contact layer is larger than the foam manifold so as to “preferably” prevent contact with abdominal viscera and other internal organs. However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Also see MPEP 2123 (II) which relates to NONPREFERRED AND ALTERNATIVE EMBODIMENTS.
Furthermore, Lattimore discloses both the manifold and contact layers being cut to a desired size (Paragraph 29 and 34) and thus would be capable of being sized such that they are 
In the instant case, Gallagher teaches identical layers to Applicant’s invention which are coextensive and have no edge seal being substantially equivalent to having a larger impermeable cover to provide an edge seal (Col. 3, lines 3 - 11). As such, the prior art teaches all the structure of Applicant’s invention and thus the combination would be analogously capable of use with negative-pressure treatment in the same manner as Applicant’s invention.

Applicant’s Arguments that the dependent claims are allowable for the same reasons as claim 1 is moot as claim 1 remains rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunt et al. (US 2004/0030304 A1) teaches an analogous wound dressing with elastomeric valves.
Gilman et al. (US 5,951,505 A) also teaches an analogous wound dressing in which all layers are coextensive with one another

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781